Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, species A1, B5, and C2, in the reply filed on 12/4/2020 is acknowledged.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.  Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species C1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by English Machine Translation of JPH05147907 by Akira et al. (Akira). 
In regard to claim 11, Akira teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches introducing the water having solid selenium-containing particles into a vessel (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing a source of electrons in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing conditions under which electrons are transferred from the source of electrons to the solid selenium-containing particles to precipitate dissolved selenium compounds or to decrease dissolution of the solid selenium-containing particles in the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]). 
In regard to claim 12, Akira teaches separating the precipitated selenium compounds from the water to produce a decontaminated water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]). 
In regard to claim 18, Akira teaches providing the source of electrons comprises providing an electrode in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of JPH05147907 by Akira et al. (Akira), as noted above, in view of U.S. Patent Publication No. 2015/0122736 by Santina (Santina).
In regard to claims 13-14, Akira teaches all the limitations as noted above.  
Akira does not teach removing at least some of the solid selenium-containing particles from the water prior to introducing the water into the vessel, specifically by magnetic separation, centrifugation, membrane filtration, cartridge filtrate, or by a hydrocyclone. 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Further, Santina teaches removing at least some of the solid selenium-containing particles from the water prior to introducing the water into the vessel (Figure 1, pre filter 18, carbon filter 19, pH adjust tank 20; [0021]).  Santina teaches removing through use of cartridge filtration (Figure 1, pre filter 18, carbon filter 19, pH adjust tank 20; [0021]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove solid selenium containing particles prior to introducing water into the vessel, specifically through cartridge filtration, as taught by Santina, in order to further purify and reduce the amount of selenium in the final product. 
claim 15, Akira teaches all the limitations as noted above.  Akira teaches providing the source of electrons comprises introducing iron media disposed in a cartridge into the vessel (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  
Akira does not explicitly teach the iron media is zero valent. 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Santina teaches the source of electrons is zero valent ([0007]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove solid selenium containing particles with zero valent iron, as taught by Santina, as zero valent iron is a known form of iron used to remove selenium from contaminated process streams. 
In regard to claim 16, Akira teaches all the limitations as noted above.  
Akira does not teach zero valent iron media. 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Santina teaches the source of electrons is zero valent ([0007]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove solid selenium containing particles with zero valent iron, as taught by Santina, as zero valent iron is a known form of iron used to remove selenium from contaminated process streams. 
 involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
In regard to claim 17, Akira teaches all the limitations as noted above.  Akira teaches  providing the electrical communication comprises contacting the water in the vessel with one or more wires in electrical communication with the reactor (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]). 
Akira does not teach zero valent iron media. 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Santina teaches the source of electrons is zero valent ([0007]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove solid selenium containing particles with zero valent iron, as taught by Santina, as zero valent iron is a known form of iron used to remove selenium from contaminated process streams. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777